DETAILED ACTION
Claims 1-8, 11-13, and 15-22 are pending.  Claims 11-13 are withdrawn and Claims 1-8 and 15-22 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Applicant's election with traverse of the non-elected Claims in the reply filed on 9/2/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are related and overlap in scope.  This is not found persuasive because the Requirement for Restriction sets forth subcombinations which are 1) classified in different CPC classes as set forth in the action and thus (a) have acquired a separate status in the art in view of their different classification, 2) have separate utility as set forth in the action, and 3) are likely to raise different non-prior art issues under 35 U.S.C. 101 and 35 112(a) as set forth in the action, requiring a different search and imposing a serious burden upon Examiner.  Further Applicant has only stated that they are both directed at computer-implemented methods for calculating a sales price, but not why they do overlap in scope, and thus further not persuasive. Therefore Claims 11-13 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for a step which receives first data indicative of a virtual construction of the industrial product to be manufactured, said first data including a first value indicative of a suggested sales price for the industrial product to be manufactured (Collecting Information; a Mental Process and Organizing and Tracking Information/Commercial Interaction; a Certain Method of Organizing Human Activity); a step which receives second data indicative of a virtual construction of at least a past industrial product similar to the industrial product to be manufactured, said second data including at least a second value indicative of a suggested sale price calculated for said at least a past industrial product (Collecting Information; a Mental Process and Organizing and Tracking Information/Commercial Interaction; a Certain Method of Organizing Human Activity); a step which receives third data indicative of at least a sales order for said at least a past industrial product, said third data including a third value indicative of a sales net price set for said at least a past industrial product (Collecting Information; a Mental Process and Organizing and Tracking Information/Commercial 
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional elements to perform the abstract limitations as above. The computerized system, computerized stations, and database are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving (collecting) steps are insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

“Figure 1 shows a computerised platform D including a computerised system C, which may be of known type, for example, a server, a computer, a computerised station or the like. Conveniently, the computerised system C includes data processing resources (e.g. one or more microprocessors) configured to execute software instructions to carry out the method 100, according to the invention.”	
	
	Which is an example of that the system can be of any known type of computing system, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computerized system and stations, nor the collecting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

	Claims 2-8 and 16-22 contain the identified abstract ideas, further narrowing them, with the additional elements of a memory being utilized in conjunction with the system, which is highly generalized as per Applicant’s specification stating that it is any suitable memory, and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-8 and 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.  

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20150127399 A1
Dattaray; Basab et al.
SYSTEM AND METHOD OF AUTOMATICALLY ALLOCATING TASKS

Yampolsky; Brian D. et al.
LOAN STATUS REPORTING SYSTEM AND METHOD
US 20170124604 A1
Hill; Rute J.
Crowd-funding Appraisals
US 20170068922 A1
Singh; Atul et al.
METHODS AND SYSTEMS FOR MANAGING SKILLS OF EMPLOYEES IN AN ORGANIZATION
US 20160125481 A1
Sicklick; Jeremy D. et al.
APPRAISAL SYSTEM AND INTERFACE THERETO
US 20160035051 A1
Graboske; Benjamin C.
METHOD AND APPARATUS FOR VALIDATING AN APPRAISAL REPORT AND PROVIDING AN APPRAISAL SCORE
US 20150193874 A1
Niccolini; Michael et al.
SYSTEMS AND METHODS FOR ASSET VALUATION
US 20150170078 A1
DATTARAY; Basab et al.
SYSTEM AND METHOD OF ALLOCATING LARGE NUMBERS OF TASKS
US 20140304145 A1
COON; KATHY et al.
APPRAISAL AND MORTGAGE DOCUMENT EVALUATION AND SCORING SYSTEM AND METHOD
US 20140304144 A1
COON; KATHY et al.
APPRAISAL EVALUATION AND SCORING SYSTEM AND METHOD
US 20120303420 A1
COON; Kathy et al.
BROKER PRICE OPINION EVALUATION AND SCORING SYSTEM AND METHOD
US 20100312712 A1
Salzmann; Lee et al.
Method and System for Managing and Preparing Documentation for Real Estate Transactions
US 20090132406 A1
Brooks; William S. et al.
SYSTEM AND METHOD FOR PAPERLESS LOAN APPLICATIONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/8/2021